ACCEPTED
11-0858                             06-14-00100-CV
                        Filed 7/6/2015 3:50:21 PM
                       SIXTH COURTSherry
                                       OF APPEALS
                                              Griffis
                               TEXARKANA,      TEXAS
                                      District Clerk
                               7/7/2015
                           Harrison     11:14:48
                                    County,   TexasAM
                                   DEBBIE AUTREY
                                               CLERK

                                           Deputy



               RECEIVED IN
          6th COURT OF APPEALS
            TEXARKANA, TEXAS
          7/7/2015 11:14:48 AM
              DEBBIE AUTREY
                  Clerk